DETAILED ACTION
Status of Claims
This is the final office action in response to the applicant’s remark/arguments made in an amendment filed on 06/10/2022.
Claims 1, 7-8, 14-15, and 20 have been amended.
Claims 1-20 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The applicant's submission filed on 12/17/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Response to Amendments/Remarks
35 U.S.C. § 103:
	Pletz, the primary reference, discloses storing BIN and account data associated with the PAN in database(s), receiving an authorization message comprising a PAN, identifying a BIN as well as related account data associated with the PAN via the BIN, and transmitting the identified account data, not PAN, to an employer system (see Fig. 2; paragraphs [0044]-[0049]; paragraph [0062]; paragraphs [0072]-[0078]; and paragraph [0088].)
	Radu discloses transmitting a token, which uniquely identifies the same account as PAN, to a rebate provider. Although the token in Radu comes from the customer device, the examiner relies on Pletz that discloses the authorization message comprising a PAN, identifying account data associated with the PAN, replacing the PAN with identified account data in the message, and transmitting the updated message to the employer system. 
Pletz discloses transmitting the account data associated with the PAN in the message to an employer system that adjusts the payment amount based on the account data. Radu discloses transmitting the token to the rebate system that authorizes the rebate based on the token. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Radu in the Pletz system. Moreover, in order to improve the security of the Liao system, one of the ordinary skill in the art would have been motivated to include a token for identifying the account in the employer system, so that the employer system can be identified based on the token, and that the security of the validation process is strengthened by including a token, not a PAN, in a request message to the employer system. 
 	The applicant’s amendments have overcome the 35 U.S.C. § 103 rejection. However, there are new grounds of rejection necessitated by the  applicant’s amendments as detailed in the 103 rejection section.

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities: 
	Claims 1 and 15 recite “in response to receiving, with the transaction service provider system, from a merchant system, an authorization request message comprising transaction data associated with a payment transaction and a PAN.” The limitation should be corrected to “in response to receiving, with the transaction service provider system, from a merchant system, the authorization request message comprising the transaction data associated with the payment transaction and the PAN.”  
	Claim 8 recites “receiving, with the at least one processor of the transaction service provider system, from a merchant system, the authorization request message comprising the transaction data associated with the payment transaction and the PAN; receiving, with the at least one processor of the transaction service provider system, an authorization request message comprising transaction data associated with a payment transaction and a PAN.” The second limitation for receiving an authorization request message is redundant and should be removed.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,  8-11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pletz et al. ( US 20140297307 A1), in view of Radu et al. (US 20190108512 A1), and further in view of Musil et al. (CN 109155030 A) and Laxminarayanan et al. (US 20150046338 A1).
Claims 1 and 8:
Pletz discloses the following:
a.	an employer system (i.e., a TPA system processes transactions associated with FSAs, which are employer-sponsored accounts) storing account information, and communicating with a transaction service provider system. (See Fig. 1; paragraphs [0012]-[0013], “[a] TPA can provide a variety of services to employers, such as managing claim submissions from employees and generating reports on plan usage”; paragraphs [0016]-[0017]; paragraph [0039]-[0043], “[a]ccording to an embodiment of the present invention, a qualified consumer account such as a medical expense FSA [also medical FSA or health FSA] is first made available by an employer and a third party administrator [TPA] 102 to a user 101. A health FSA is similar to a health savings account [HAS] or a health reimbursement account [HRA]”; paragraphs [0048]-[0050], “[t]he user 101 may register the PAN payment device issued by the financial institution 103 with the TPA 102 and/or system 100. Once the PAN device is registered, the user 101 may use the registered PAN device at a doctor's office, pharmacy and various health care and/or other locations”; paragraph [0062]; and paragraphs [0075]-0078].)
b.	before receiving an authorization request message comprising transaction data associated with a payment transaction and a PAN, store, with the transaction service provider system, in a database, the plurality of BINs in associated with the plurality of PANs. (See Fig. 2; paragraph [0062], “[t]he authorization request router 110 may match the credit card's BIN to corresponding BINs in a BIN file to recognize that the purchase device relates to a credit account linked with an FSA debit account,” and paragraphs [0074]-[0075], “[e]ach of routing rules engine 201, customer defined criteria rules engine 202, PAN cross-reference engine 203, re-packaging engine 204, and authorization response evaluation engine 205 may access intermediary databases [not shown] when processing a customer's transaction (to obtain, for example, BIN files, product information, data about a purchase, etc…. Routing rules engine 201 matches the user's credit card's BIN data contained in the authorization request 210 to corresponding BINs in a BIN file to identify that the purchase relates to a credit account linked to an FSA debit account.” These citations indicate that the BIN file associated with the plurality of PANs is stored in the database before an authorization request is received.)
c.	receive, with the transaction service provider system, form a merchant system, the authorization request message comprising the transaction data associated with the payment transaction and the PAN. (See Fig. 2; paragraph [0044]-[0049], “[u]ser 101 may present a PAN payment device, e.g., a multi-purse credit card associated with a credit account linked to an FSA debit account, to purchase the items. The credit card may be swiped/tapped to initiate transaction processing”; paragraph [0062]; and paragraphs [0072]-[0075], “[t]he transaction data may also include detailed transaction information for determining whether each product and/or service is eligible for reimbursement (e.g., by including data elements derived from IIAS database 108. For example, the transaction information may include type of product or service, price, purpose, product or service code, date/time of purchase, credit card account data, FSA account data, merchant data, etc. in one embodiment, POS 105 generates an authorization request and transaction data 210 and transmits the authorization request 210 to transaction packaging router 200. Transaction packaging router 200 may be, for example, a transaction, payment, association, or other network.”)
d.	in response to receiving, with the transaction service provider system, from a merchant system, an authorization request message comprising transaction data associated with a payment transaction and a PAN, identify, with the transaction service provider system, using the plurality of BINs and account data stored in the database in association with plurality of PANs, account related data corresponding to the PAN (i.e., credit card account data). (See Fig. 2; paragraphs [0044]-[0049], “[u]ser 101 may present a PAN payment device, e.g., a multi-purse credit card associated with a credit account linked to an FSA debit account, to purchase the items. The credit card may be swiped/tapped to initiate transaction processing”; paragraph [0062]; paragraphs [0072]-[0075], “[t]he transaction data may also include detailed transaction information for determining whether each product and/or service is eligible for reimbursement (e.g., by including data elements derived from IIAS database 108. For example, the transaction information may include type of product or service, price, purpose, product or service code, date/time of purchase, credit card account data, FSA account data, merchant data, etc. in one embodiment, POS 105 generates an authorization request and transaction data 210 and transmits the authorization request 210 to transaction packaging router 200. Transaction packaging router 200 may be, for example, a transaction, payment, association, or other network”; paragraph [0078], “[i]n another embodiment, PAN cross-reference engine 203 may also replace the credit card related data in the authorization request with FSA debit account related data. Transaction packaging engine router 200 then routes the authorization request to TPA or other end-point for authorization 220 to debit the FSA debit account for the total payment amount associated with the qualified healthcare purchases”; and paragraph [0088].)
e.	transmit, with the transaction service provider system, a request message comprising at least a portion of the transaction data associated with the payment transaction and the account related data to the at least one employer system, wherein the at least one employer system is associated with at least one employer institution. (See Fig. 2; paragraphs [0012]-[0013]; and paragraphs [0075]-[0078], “[f]or example, transaction packaging router 200 may package the authorization request and transaction data to include only the total payment amount associated with the auto substantiated qualified healthcare purchases and product data. In another embodiment, PAN cross-reference engine 203 may also replace the credit card related data in the authorization request with FSA debit account related data. Transaction packaging engine router 200 then routes the authorization request to TPA or other end-point for authorization 220 to debit the FSA debit account for the total payment amount associated with the qualified healthcare purchases.”)
f.	in response to receiving, with the transaction service provider system, from the at least one employer system, at least one response message comprising transaction adjustment data associated with an adjustment to the payment transaction, adjust, with the transaction service provider system, at least one parameter of the payment transaction based at least partially on the transaction adjustment data, wherein the at least one parameter of the payment transaction includes a transaction value of the payment transaction. (See Fig. 2 and paragraphs [0079]-[0080], “[t]he authorization request processing engine 221 may include an evaluation module including rules for evaluating product, line item, price, or other data from authorization request 220; an authorization determination module including rules for approving or declining authorization requests, and an authorization generation module for generating an authorization message…. Once the authorization request 220 is processed, the authorization generation module of the authorization request processing engine 221 may generate an authorization response 230. The authorization response 230 may include a payment amount total or other data. Authorization request processing engine 221 may then transmit authorization response 230 back to the transaction processing router 200.”)
g.	after adjusting, with the transaction service provider system, the at least one parameter of the payment transaction based at least partially on the transaction adjustment data, transmit, with the transaction service provider system, to a financial institution system associated with the credit card account, the authorization request message with an adjusted transaction value of the payment transaction and the credit card data. (See Fig. 2 and paragraphs [0079]-[0083], “[t]he transaction processing router 200 receives the authorization response 230, and may evaluate it with authorization response evaluation engine 205. For example, authorization response evaluation engine 205 may subtract the payment amount authorized by TPA 102 from the total transaction purchase amount. Re-packaging engine 204 may then generate an authorization request 240 including any remaining transaction purchase amount [representing the purchase of any non-qualified items] for routing to financial institution 103 for credit transaction authorization. Transaction processing and packaging router 200 routes the authorization request 240 to the financial institution 103.”)
h. 	receive, with the transaction service provider, from the financial institution system, an authorization response message including an indication of whether the payment transaction including the adjusted transaction value is approved or declined. (See Fig. 2 and paragraphs [0081]-[0084], “[r]e-packaging engine 204 may then generate an authorization request 240 including any remaining transaction purchase amount [representing the purchase of any non-qualified items] for routing to financial institution 103 for credit transaction authorization…. Typically, the financial institution 103 or acquirer will generate an ‘approval’ authorization response if the credit line available on the credit account is equal to or exceeds the full dollar amount of the purchase. The financial institution 103 [e.g., via a credit authorization system] returns an authorization response 250 to the transaction packaging router 200.”)
Pletz does not explicitly disclose the following:
receive, with a transaction service provider system, from at least one employer system, a plurality of tokens in association with a plurality of primary account numbers (PANs);
store, with the transaction service provider system, in a database, the plurality of tokens in association with the plurality of PANs;
identify, with the transaction service provider system, using the plurality of tokens stored in the database in association with the plurality of PANs, a token corresponding to the PAN, wherein the token uniquely identifies a same account as the PAN;
a request message comprising the token to the at least one employer system; 
an issuer system associated with the PAN; and
the authorization request message with the PAN.
		However, Radu discloses the following:
a.	a request message comprising the token to at least one rebate provider for authorizing the rebate and wherein the token uniquely identifies a same account as the PAN. (See Fig. 3; paragraph [0030]; Fig. 6; paragraphs [0069]-[0074]; Fig. 7; paragraphs [0079]-[0082]; Fig. 8; paragraphs [0085]-[0087], “[a]t 802 in FIG. 8, the supplemental payment processor 316 receives the authorization request [as referred to, e.g., at 606 in FIG. 6]; alternatively, the supplemental payment processor 316 may receive selected data contained in the authorization request”; paragraph [0089], “[i]n some embodiments, the mapping to rebate providers may, in at least some cases, be based on tokens rather than PANs”; and paragraphs [0093]-[0095], “[i]t will be noted that via the mapping of PAN [or token] to rebate provider[s], and submission of rebate requests thereto, the supplemental payment processor 316 effectively performs a switching function with respect to supplemental payment/rebate administration in the system 300.”)
b.	an issuer system associated with the PAN and the authorization request message with the PAN. (See Fig. 3; Fig. 6; paragraphs [0069]-[0074], “[t]he revised authorization request may include a revised [i.e., reduced] transaction amount, reflecting a rebate or rebates to be funded by one or more of the rebate providers 318. The revised authorization request may also include an account number [e.g., a PAN—primary account number] to which the payment token had been mapped”; Fig. 7; paragraphs [0079]-[0082]; Fig. 8; Fig. 8; and paragraphs [0094]-[0096], “[a]t 822, the supplemental payment processor 316 [or the payment network 312, based on input from the supplemental payment processor 316] may generate a revised authorization request that includes the revised transaction amount as the transaction amount to be submitted to the account issuer 314.”)
Pletz discloses transmitting the account data associated with the PAN in the message to the employer system that adjusts the payment amount based on the account data. Radu discloses transmitting the token to the rebate system that authorizes the rebate based on the token. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Radu in the Pletz system. Moreover, in order to improve the security of the Liao system, one of the ordinary skill in the art would have been motivated to include a token for identifying the account in the employer system and to send the authorization request comprising the PAN to an issuer, so that the employer system can be identified based on the token, and that the security of the validation process is strengthened by including a token, not a PAN, in a request message to the employer system. 
The combination of Pletz and Radu discloses the claimed invention but does not explicitly disclose the following:
receive, with a transaction service provider system, from at least one employer system, a plurality of tokens in association with a plurality of primary account numbers (PANs);
store, with the transaction service provider system, in a database, the plurality of tokens in association with the plurality of PANs; and
identify, with the transaction service provider system, using the plurality of tokens stored in the database in association with the plurality of PANs, a token corresponding to the PAN, wherein the token uniquely identifies a same account as the PAN.
Musil discloses receiving, with a transaction service provider system, from at least one system created the tokens, a plurality of tokens in association with a plurality of primary account numbers (PANs), and storing, with the transaction service provider system, in a database, the plurality of tokens in association with the plurality of PANs. (See page 7, “[i]n the above example, when the token of the payment account of consumer passes through payment network by token provider 116a When 106 generation, the token is typically incorporated into payment network 106 [as shown in the A of path]. Payment network 106 [is drawn by integrated Hold up 122 or otherwise] be configured to the token of the payment account of consumer to be stored in depot data knot with PAN is associated with again In structure 120…. Alternatively, or additionally, token provider 116b can in many other ways [by API or other Mode], so that token and associated PAN is transmitted to integrating engine 122.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Pletz and Radu, to incorporate with the teachings of Musil, and to transmit the generated tokens to a payment network and store the received tokens in a database through the payment network, so that the payment network can process the transactions by utilizing the received token information to map PANs and tokens.
The combination of Pletz, Radu, and Musil discloses the claimed invention but does not explicitly disclose identifying, with the transaction service provider system, using the plurality of tokens stored in the database in association with the plurality of PANs, a token corresponding to the PAN.
Laxminarayanan discloses identifying, with a payment network system, using the plurality of tokens stored in the database in association with the plurality of PANs, a token corresponding to the PAN, wherein the token uniquely identifies a same account as the PAN. (See paragraph [0027]; Fig. 8; and paragraph [0151], “[h]owever, in other embodiments, the payment processing network A 160 may temporarily store the PAN/token mapping for the transaction and may use the temporarily stored token to populate the token information in the authorization response message…. Accordingly, payment processing network A 160 may perform any number of processes to determine the token associated with the PAN.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Pletz, Radu, and Musil; to incorporate with the teachings of Laxminarayanan discloses; and to identify a token corresponding to the PAN through a payment network, so that the payment network can process the transactions by utilizing the received token information to map PANs and tokens.

Claims 2 and 9:
Pletz in view of Radu, Musil, and Laxminarayanan discloses limitations shown above.
Pletz further discloses comparing, at the at least employer system, one or more applicable adjustments to the payment transaction and account related data; determining, at the at least employer system, an adjustment to the payment transaction based on comparing the one or more applicable adjustments to the payment transaction and the account related data; and generating, at the at least employer system, the transaction adjustment data associated with the adjustment to the payment transaction. (See Fig. 2; and paragraphs [0078]-[0083].)
Radu discloses a token in a payment adjust process. (See Fig. 3; Figs. 6-8; paragraphs [0069]-[0074]; paragraphs [0079]-[0085]; paragraph [0089]; and paragraphs [0093]-[0096].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pletz, to incorporate with the teachings of Radu, and to utilize a token to identify the account in the employer system, so that the employer system can be identified based on the token, and that the security of the validation process is strengthened by utilizing a token, not a PAN, in the payment adjustment process in the employer system.
Claim 2 recites that steps are performed by the at least one employer system. The least one employer system in the claims is out of the scope of the claimed system, and the functionalities performed by the at least one employer system do not have patentable weight.

Claim 3, 10, and 16:
Pletz in view of Radu, Musil, and Laxminarayanan discloses limitations shown above.
Pletz discloses the following:
a.	determine, with the transaction service provider system, at least one identifier for at least one item involved in the payment transaction based on the transaction data associated with the payment transaction. (See paragraph [0016]; paragraph [0059]; paragraphs [0061]-[0063]; paragraph [0067]; and paragraph [0079].)
b.	wherein, when transmitting, with the transaction service provider system, the request message comprising at least a portion of the transaction data associated with the payment transaction and the account related data to the at least employer system. (See Fig. 2 and paragraphs [0076]-[0078].)
c. 	transmitting, with the transaction service provider system, the request message comprising at least a portion of the transaction data associated with the payment transaction, the account related data, and the at least one identifier for the at least one item to the at least one employer system. (See paragraph [0016]; paragraph [0059]; paragraphs [0061]-[0063]; paragraph [0067]; and paragraphs [0076]-[0079].)
Radu discloses the request message comprising the token. (See paragraphs [0069]-[0074]; paragraphs [0079]-[0085]; paragraph [0089]; and paragraphs [0093]-[0096].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pletz, to incorporate with the teachings of Radu, and to include a token for identifying the account in the employer system, so that the employer system can be identified based on the token, and that the security of the validation process is strengthened by including a token, not a PAN, in a request message to the employer system.

Claims 4, 11, and 17:
Pletz in view of Radu, Musil, and Laxminarayanan discloses limitations shown above.
Pletz further discloses comparing, by the at least one employer system, the at least one identifier for the at least one item to a plurality of predetermined identifiers associated with a plurality of predetermined items; determining, by the at least one employer system, that at least one identifier corresponds to at least one predetermined identifier associated with a predetermined item based on comparing the at least one identifier for the at least one item to the plurality of predetermined identifiers associated with the plurality of predetermined items; transmitting, by the at least one employer system, the at least one response message comprising the transaction adjustment data based on the at least one predetermined identifier associated with the predetermined item. (See paragraph [0061]; paragraphs [0067]-[0069]; Fig. 2; and paragraphs [0079]-[0081].)
Claim 4 recites that steps are performed by the at least one employer system. The least one employer system in the claims is out of the scope of the claimed system, and the functionalities performed by the at least one employer system do not have patentable weight.
	
Claim 15:
Pletz discloses the following:
a.	an employer system (i.e., a TPA system processes transactions associated with FSAs, which are employer-sponsored accounts) storing account information, and communicating with a transaction service provider system. (See Fig. 1; paragraphs [0012]-[0013], “[a] TPA can provide a variety of services to employers, such as managing claim submissions from employees and generating reports on plan usage”; paragraphs [0016]-[0017]; paragraph [0039]-[0043], “[a]ccording to an embodiment of the present invention, a qualified consumer account such as a medical expense FSA [also medical FSA or health FSA] is first made available by an employer and a third party administrator [TPA] 102 to a user 101. A health FSA is similar to a health savings account [HAS] or a health reimbursement account [HRA]”; paragraphs [0048]-[0050], “[t]he user 101 may register the PAN payment device issued by the financial institution 103 with the TPA 102 and/or system 100. Once the PAN device is registered, the user 101 may use the registered PAN device at a doctor's office, pharmacy and various health care and/or other locations”; paragraph [0062]; and paragraphs [0075]-0078].)
b.	before receiving an authorization request message comprising transaction data associated with a payment transaction and a PAN, store, with the transaction service provider system, in a database, the plurality of BINs in associated with the plurality of PANs. (See Fig. 2; paragraph [0062], “[t]he authorization request router 110 may match the credit card's BIN to corresponding BINs in a BIN file to recognize that the purchase device relates to a credit account linked with an FSA debit account,” and paragraphs [0074]-[0075], “[e]ach of routing rules engine 201, customer defined criteria rules engine 202, PAN cross-reference engine 203, re-packaging engine 204, and authorization response evaluation engine 205 may access intermediary databases [not shown] when processing a customer's transaction (to obtain, for example, BIN files, product information, data about a purchase, etc…. Routing rules engine 201 matches the user's credit card's BIN data contained in the authorization request 210 to corresponding BINs in a BIN file to identify that the purchase relates to a credit account linked to an FSA debit account.” These citations indicate that the BIN file associated with the plurality of PANs is stored in the database before an authorization request is received.)
	c.	receive, with the transaction service provider system, form a merchant system, the authorization request message comprising the transaction data associated with the payment transaction and the PAN. (See Fig. 2; paragraph [0044]-[0049], “[u]ser 101 may present a PAN payment device, e.g., a multi-purse credit card associated with a credit account linked to an FSA debit account, to purchase the items. The credit card may be swiped/tapped to initiate transaction processing”; paragraph [0062]; and paragraphs [0072]-[0075], “[t]he transaction data may also include detailed transaction information for determining whether each product and/or service is eligible for reimbursement (e.g., by including data elements derived from IIAS database 108. For example, the transaction information may include type of product or service, price, purpose, product or service code, date/time of purchase, credit card account data, FSA account data, merchant data, etc. in one embodiment, POS 105 generates an authorization request and transaction data 210 and transmits the authorization request 210 to transaction packaging router 200. Transaction packaging router 200 may be, for example, a transaction, payment, association, or other network.”)
d.	in response to receiving, with the transaction service provider system, an authorization request message comprising transaction data associated with a payment transaction and a PAN, identify, with the transaction service provider system, using the plurality of BINs and account data stored in the database, account related data corresponding to the PAN (i.e., credit card account data). (See Fig. 2; paragraphs [0044]-[0049], “User 101 ma present a PAN payment device, e.g., a multi-purse credit card associated with a credit account linked to an FSA debit account, to purchase the items. The credit card may be swiped/tapped to initiate transaction processing,” paragraph [0062], “[t]he authorization request router 110 may match the credit card's BIN to corresponding BINs in a BIN file to recognize that the purchase device relates to a credit account linked with an FSA debit account”; paragraphs [0072]-[0075], “[t]he transaction data may also include detailed transaction information for determining whether each product and/or service is eligible for reimbursement (e.g., by including data elements derived from IIAS database 108. For example, the transaction information may include type of product or service, price, purpose, product or service code, date/time of purchase, credit card account data, FSA account data, merchant data, etc. in one embodiment, POS 105 generates an authorization request and transaction data 210 and transmits the authorization request 210 to transaction packaging router 200. Transaction packaging router 200 may be, for example, a transaction, payment, association, or other network”; paragraph [0078], “[i]n another embodiment, PAN cross-reference engine 203 may also replace the credit card related data in the authorization request with FSA debit account related data. Transaction packaging engine router 200 then routes the authorization request to TPA or other end-point for authorization 220 to debit the FSA debit account for the total payment amount associated with the qualified healthcare purchases”; and paragraph [0088].)
f.	transmit, with the transaction service provider system, a request message comprising at least a portion of the transaction data associated with the payment transaction and the account related data to the at least one employer system, wherein the at least one employer system is associated with at least one employer institution, and wherein the request message is configured to cause the at least one employer system to: compare, at the at least one employer system, one or more applicable adjustments to the payment transaction and account related data; determine, at the at least one employer system, an adjustment to the payment transaction based on comparing the one or more applicable adjustments to the payment transaction and the account related data; and generate, at the at least one employer system, transaction adjustment data associated with the adjustment to the payment transaction. (See Fig. 2; paragraphs [0012]-[0013]; and paragraphs [0075]-[0078], “[f]or example, transaction packaging router 200 may package the authorization request and transaction data to include only the total payment amount associated with the auto substantiated qualified healthcare purchases and product data. In another embodiment, PAN cross-reference engine 203 may also replace the credit card related data in the authorization request with FSA debit account related data. Transaction packaging engine router 200 then routes the authorization request to TPA or other end-point for authorization 220 to debit the FSA debit account for the total payment amount associated with the qualified healthcare purchases”; and paragraphs [0079]-[0080], “[t]he authorization request processing engine 221 may include an evaluation module including rules for evaluating product, line item, price, or other data from authorization request 220; an authorization determination module including rules for approving or declining authorization requests, and an authorization generation module for generating an authorization message…. For example, authorization request processing engine 221 may access a reimbursement database to compare the data contained in authorization request 220 to corresponding qualified product data in the reimbursement database, and provide commands to the authorization generation module to generate an authorization response 230.”)
g.	in response to receiving, with the transaction service provider system, from the at least one employer system, at least one response message comprising transaction adjustment data associated with an adjustment to the payment transaction, adjust, with the transaction service provider system, at least one parameter of the payment transaction based at least partially on the transaction adjustment data, wherein the at least one parameter of the payment transaction includes a transaction value of the payment transaction. (See Fig. 2 and paragraphs [0079]-[0080], “[t]he authorization request processing engine 221 may include an evaluation module including rules for evaluating product, line item, price, or other data from authorization request 220; an authorization determination module including rules for approving or declining authorization requests, and an authorization generation module for generating an authorization message…. Once the authorization request 220 is processed, the authorization generation module of the authorization request processing engine 221 may generate an authorization response 230. The authorization response 230 may include a payment amount total or other data. Authorization request processing engine 221 may then transmit authorization response 230 back to the transaction processing router 200.”)
h.	after adjusting, with the transaction service provider system, the at least one parameter of the payment transaction based at least partially on the transaction adjustment data, transmit, with the transaction service provider system, to an financial institution system associated with the credit card account, the authorization request message with an adjusted transaction value of the payment transaction and the credit card data. (See Fig. 2 and paragraphs [0079]-[0083], “[t]he transaction processing router 200 receives the authorization response 230, and may evaluate it with authorization response evaluation engine 205. For example, authorization response evaluation engine 205 may subtract the payment amount authorized by TPA 102 from the total transaction purchase amount. Re-packaging engine 204 may then generate an authorization request 240 including any remaining transaction purchase amount [representing the purchase of any non-qualified items] for routing to financial institution 103 for credit transaction authorization. Transaction processing and packaging router 200 routes the authorization request 240 to the financial institution 103.”)
i. 	receive, with the transaction service provider, from the financial institution system, an authorization response message including an indication of whether the payment transaction including the adjusted transaction value is approved or declined. (See Fig. 2 and paragraphs [0081]-[0084], “[r]e-packaging engine 204 may then generate an authorization request 240 including any remaining transaction purchase amount (representing the purchase of any non-qualified items) for routing to financial institution 103 for credit transaction authorization…. Typically, the financial institution 103 or acquirer will generate an ‘approval’ authorization response if the credit line available on the credit account is equal to or exceeds the full dollar amount of the purchase. The financial institution 103 [e.g., via a credit authorization system] returns an authorization response 250 to the transaction packaging router 200.”)
Pletz does not explicitly disclose the following:
receive, with a transaction service provider system, from at least one employer system, a plurality of tokens in association with a plurality of primary account numbers (PANs);
store, with the transaction service provider system, in a database, the plurality of tokens in association with the plurality of PANs;
identify, with the transaction service provider system, using the plurality of tokens stored in the database in association with the plurality of PANs, a token corresponding to the PAN, wherein the token uniquely identifies a same account;
a request message comprising the token to the at least one employer system; 
an issuer system associated with the PAN; and
the authorization request message with the PAN.
	However, Radu discloses the following:
a.	a request message comprising the token to at least one rebate provider for authorizing the rebate and wherein the token uniquely identifies a same account as the PAN. (See Fig. 3; paragraph [0030]; Fig. 6; paragraphs [0069]-[0074]; Fig. 7; paragraphs [0079]-[0082]; Fig. 8; paragraphs [0085]-[0087], “[a]t 802 in FIG. 8, the supplemental payment processor 316 receives the authorization request [as referred to, e.g., at 606 in FIG. 6]; alternatively, the supplemental payment processor 316 may receive selected data contained in the authorization request”; paragraph [0089], “[i]n some embodiments, the mapping to rebate providers may, in at least some cases, be based on tokens rather than PANs”; and paragraphs [0093]-[0094].)
b.	an issuer system associated with the PAN and the authorization request message with the PAN. (See Fig. 3; Fig. 6; paragraphs [0069]-[0074], “[t]he revised authorization request may include a revised [i.e., reduced] transaction amount, reflecting a rebate or rebates to be funded by one or more of the rebate providers 318. The revised authorization request may also include an account number [e.g., a PAN—primary account number] to which the payment token had been mapped”; Fig. 7; paragraphs [0079]-[0082]; Fig. 8; Fig. 8; and paragraphs [0094]-[0096], “[a]t 822, the supplemental payment processor 316 [or the payment network 312, based on input from the supplemental payment processor 316] may generate a revised authorization request that includes the revised transaction amount as the transaction amount to be submitted to the account issuer 314.”)
Pletz discloses transmitting the account data associated with the PAN in the message to the employer system that adjusts the payment amount based on the account data. Radu discloses transmitting the token to the rebate system that authorizes the rebate based on the token. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Radu in the Pletz system. Moreover, in order to improve the security of the Liao system, one of the ordinary skill in the art would have been motivated to include a token for identifying the account in the employer system and to send the authorization request comprising the PAN to an issuer, so that the employer system can be identified based on the token, and that the security of the validation process is strengthened by including a token, not a PAN, in a request message to the employer system. 
The combination of Pletz and Radu discloses the claimed invention but does not explicitly disclose the following:
receive, with a transaction service provider system, from at least one employer system, a plurality of tokens in association with a plurality of primary account numbers (PANs), wherein the token uniquely identifies a same account as the PAN;
store, with the transaction service provider system, in a database, the plurality of tokens in association with the plurality of PANs; and
identify, with the transaction service provider system, using the plurality of tokens stored in the database in association with the plurality of PANs, a token corresponding to the PAN.
Musil discloses receiving, with a transaction service provider system, from at least one system created the tokens, a plurality of tokens in association with a plurality of primary account numbers (PANs), and storing, with the transaction service provider system, in a database, the plurality of tokens in association with the plurality of PANs. (See page 7, “[i]n the above example, when the token of the payment account of consumer passes through payment network by token provider 116a When 106 generation, the token is typically incorporated into payment network 106 [as shown in the A of path].Payment network 106 [is drawn by integrated Hold up 122 or otherwise] be configured to the token of the payment account of consumer to be stored in depot data knot with PAN is associated with again In structure 120…. Alternatively, or additionally, token provider 116b can in many other ways [by API or other Mode], so that token and associated PAN is transmitted to integrating engine 122.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Pletz and Radu, to incorporate with the teachings of Musil, and to transmit the generated tokens to a payment network and store the received tokens in a database through the payment network, so that the payment network can process the transactions by utilizing the received token information to map PANs and tokens.
The combination of Pletz, Radu, and Musil discloses the claimed invention but does not explicitly disclose identifying, with the transaction service provider system, using the plurality of tokens stored in the database in association with the plurality of PANs, a token corresponding to the PAN, wherein the token uniquely identifies a same account as the PAN.
Laxminarayanan discloses identifying, with a payment network system, using the plurality of tokens stored in the database in association with the plurality of PANs, a token corresponding to the PAN, wherein the token uniquely identifies a same account as the PAN. (See paragraph [0027]; Fig. 8; and paragraph [0151], “[h]owever, in other embodiments, the payment processing network A 160 may temporarily store the PAN/token mapping for the transaction and may use the temporarily stored token to populate the token information in the authorization response message…. Accordingly, payment processing network A 160 may perform any number of processes to determine the token associated with the PAN.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Pletz, Radu, and Musil, to incorporate with the teachings of Laxminarayanan discloses, and to identify a token corresponding to the PAN through a payment network, so that the payment network can process the transactions by utilizing the received token information to map PANs and tokens.
Claim 15 recites “compare, at the at least one employer system … determine, at the least one employer system … and generate, at the at least one employer system.” The least one employer system in these limitations is out of the scope of the claimed system, and the functionalities performed by the at least one employer system do not have patentable weight.
	
Claims 5-6, 12-13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pletz et al. ( US 20140297307 A1), in view of Radu et al. (US 20190108512 A1), and further in view of Musil et al. (CN 109155030 A), Laxminarayanan et al. (US 20150046338 A1), and Carpenter et al. (US 20140188586 A1).


Claims 5, 12, and 18:
Pletz in view of Radu, Musil, and Laxminarayanan discloses limitations shown above.
Pletz disloses determining the transaction adjustment data in the response message to the transaction adjustment data; and selecting response message, wherein, when adjusting the at least one parameter of the payment transaction based at least partially on the transaction adjustment data, the at least one processor is programmed or configured to: adjust the at least one parameter of the payment transaction based at least partially on the transaction adjustment data of the response message that was selected. (See paragraph [0061]; paragraphs [0067]-[0069]; Fig. 2; and paragraphs [0079]-[0081].)
Radu discloses the plurality of response messages to the transaction adjustment data. (See paragraphs [0094]-[0096].)
None of  Pletz, Radu, Musil, and Laxminarayanan explicitly discloses comparing the transaction adjustment data and selecting a response message based on comparing the transaction adjustment data.
However, Carpenter discloses comparing one or more applicable offers, and determining one selection based on comparing the one or more applicable offers. (See Fig. 5 and paragraphs [0111]-[0113], “[f]or example, digital wallet provider A 520 may offer a $5 discount, digital wallet provider B may offer a $10 discount, and digital wallet provider C may offer no discount. In some embodiments, the server computer 200 may determine which is the best offer for the transaction. Often times, this may be the offer with the highest discount.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Pletz, Radu, Musil, and Laxminarayanan, to incorporate with the teachings of Carpenter, and to compare one or more adjustments and determine an adjustment based on the comparison, so that the server computer 200 may determine which of the offers is the best for the transaction.

Claims 6, 13, and 19:
Pletz in view of Radu, Musil, Laxminarayanan, and Carpenter discloses limitations shown above.
Radu further discloses determining the transaction messages associated with the adjustment to the payment transaction. (See paragraphs [0094]-[0096].)
Carpenter further discloses comparing one or more applicable offers, and determining one selection with greater value based on comparing the one or more applicable offers. (See Fig. 5 and paragraphs [0111]-[0113], “[f]or example, digital wallet provider A 520 may offer a $5 discount, digital wallet provider B may offer a $10 discount, and digital wallet provider C may offer no discount. In some embodiments, the server computer 200 may determine which is the best offer for the transaction. Often times, this may be the offer with the highest discount.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Pletz, Radu, Musil, and Laxminarayanan, to incorporate with the teachings of Carpenter, and to compare one or more adjustments and determine an adjustment based on the comparison, so that the server computer 200 may determine which of the offers is the best for the transaction.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pletz et al. ( US 20140297307 A1), in view of Radu et al. (US 20190108512 A1), and further in view of Musil et al. (CN 109155030 A), Laxminarayanan et al. (US 20150046338 A1), and Flanagan et al. (US 20140278567 A1).
Claims 7, 14, and 20:
Pletz in view of Radu, Musil, and Laxminarayanan discloses limitations shown above.
Pletz further discloses wherein the transaction adjustment data includes data associated with adjustments and wherein the transaction service provider system adjusts the at least one parameter of the payment transaction based an adjustment. (See paragraphs [0079]-[0081].)
None of Pletz, Radu, Musil, and Laxminarayanan explicitly discloses a plurality of tiered adjustments to the payment transaction ordered in a sequence in which the plurality of tired adjustments is to be used to adjust the payment transaction and adjusting the amount based on the plurality of tired adjustments according to the order of the sequence.
However, Flanagan discloses a plurality of tired adjustments to the payment transaction ordered in a sequence in which the plurality of tired adjustments is to be used to adjust the payment transaction and adjusting the amount based on the plurality of tired adjustments according to the order of the sequence. (See Figs. 3-5 and paragraphs [0065]-[0077].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the combination of Pletz, Radu, Musil, and Laxminarayanan, to incorporate with the teachings of Flanagan, and to adjust the transaction amount based on a plurality of tired adjustments ordered in a sequence, so that the transaction amount can be adjusted more accurately based on the plurality of tired adjustments.

Conclusion
The prior art, made of record and not relied upon, is considered pertinent to the
applicant’s disclosure.
Robeen (US 20150287067 A1) discloses a method for providing a loyalty identifier and/or a discount amount via a LP computing device to a payment network.
Christensen (US 11055678 B1) discloses a system for sending an authorization request with a token, and identifying an employer and an employee associated with the token, and determining whether the employee is authorized for the transaction.

The applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). The applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING, whose telephone number is (571)270-3605. The examiner can normally be reached on 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D./Examiner, Art Unit 3685                 

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685